                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    ASHEVILLE DIVISION
                                   CASE NUMBER 1:20CV66


JANE ROE,                                    )
                                             )
         Plaintiff,                          )
                                             )
v.                                           )             NOTICE OF
                                             )       SUBSTITUTION OF COUNSEL
UNITED STATES OF AMERICA, et al.,            )
                                             )
         Defendants.                         )

         Pursuant to Local Civil Rule 83.1, Assistant United States Attorney Caroline B. McLean

hereby withdraws her appearance as counsel on behalf of Defendants United States of America,

Judicial Conference of the United States, Administrative Office of the United States Courts, United

States Court of Appeals for the Fourth Circuit, Judicial Council of the Fourth Circuit, Federal

Public Defenders’ Office, the Federal Public Defender named in the complaint (the “FPD”),1 in

his official capacity, Roslynn R. Mauskopf and James C. Duff, in their official capacities, General

Counsel Sheryl L. Walter, Chief Judge Roger L. Gregory, and Circuit Executive James N. Ishida,

in their individual and official capacities in this case, and notices the substitution of AUSA Gill

Beck for the aforementioned parties.

         This the 16th day of June, 2020.

                                             R. ANDREW MURRAY
                                             United States Attorney

                                             s/Caroline B. McLean
                                             CAROLINE B. McLEAN
                                             Assistant United States Attorney
                                             N.C. Bar No. 41094
                                             Room 233, US Courthouse
                                             100 Otis Street
                                             Asheville, NC 28801
                                             Tel: 828-259-0673
                                             Fax: 828-271-4327

1
    The name of the
           Case     FPD is redacted in Plaintiff’s
                  1:20-cv-00066-WGY       Document complaint.
                                                       47 Filed 06/16/20 Page 1 of 2
                           E-Mail: Caroline.McLean@usdoj.gov


                           R. ANDREW MURRAY
                           UNITED STATES ATTORNEY

                           s/Gill P. Beck
                           GILL P. BECK
                           Assistant United States Attorney
                           N.C. State Bar No. 13175
                           Room 233, U.S. Courthouse
                           100 Otis Street
                           Asheville, North Carolina 28801
                           Phone: (828) 271-4661
                           Fax: (828) 271-4327
                           Email: Gill.Beck@usdoj.gov




Case 1:20-cv-00066-WGY Document 47 Filed 06/16/20 Page 2 of 2
